I concur in the refusal of the writ, but I would base refusal on the ground that the eligibility of the respondent to a seat in the legislature is a question which, under the constitution, is for legislative determination.
The right of the legislature to pass upon the election of its members, has not, so far as I know, been questioned. It has been exercised many times in election contests. The provision which gives to the legislature power over the election of its members also grants power with respect to their qualifications, and it logically follows that it has the same powers in relation to qualification as it does to election.
Article 6 of the Constitution provides, in a most comprehensive way, for the creation of the legislature and the regulation of its powers and duties. Section 14 of that article provides: "No person who has been, or hereafter shall be convicted of bribery, perjury, or other infamous crimes, shall be eligible to a seat in the Legislature. * * *" Section 24 of the same article provides, among other things: "* * * Each House shall determine the rules of its proceedings and be the judge of the elections, returns and qualifications of its own members. * * *." To my mind, the section from which the last quotation is made was intended to mean something. If the courts may say that one shall not be permitted to be a candidate for the legislature, then the right of the legislature to judge of "the election, returns and qualifications of its own members", is at an end. Furthermore, the question of what conduct disqualifies a given person from a seat in the legislature is a moral and political one, rather than judicial. The *Page 708 
paramount right of the legislature to be the judge of its membership is attested by the fact that while the majority of the Court uphold the right of the respondent to a seat in the legislature, if elected, such action will in no way bind the legislature, and if it should hereafter refuse to the respondent a seat in that body under its constitutional power, this Court would, in my opinion, be powerless to reverse the legislative decision. If this be true, why not leave the matter, in the first instance, to a body empowered by the constitution to finally determine the same?
The ground upon which the majority of the Court base their decision seems to me to be an assumption of power to control a purely legislative function. In my opinion it unduly limits the scope of an infamous crime which may justify the refusal of a seat in the legislature.